        Case 19-05831-LA11                 Filed 05/06/21          Entered 05/06/21 20:39:35                 Doc 214    Pg. 1 of 5
CSD 1149 [07/01/18]
Name, Address, Telephone No. & I.D. No.
Thomas B. Gorrill, Esq. [#102979]
401 West A Street, #1770
San Diego, CA 92101
[619] 237-8889
tom@gorillalaw.com



                  UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
                  325 West F Street, San Diego, California 92101-6991

In Re


DANA AARON LINETT, dba EARLY
AMERICAN NUMISMATICS,                                                                      BANKRUPTCY NO.      19-05831-LA11


Tax I.D.(EIN)#:                         /S.S.#:XXX-XX-                       Debtor.


                               NOTICE OF HEARING AND MOTION FOR APPROVAL OF
          ✔       CHAPTER 11 DISCLOSURE STATEMENT           CHAPTER 11 PLAN OF REORGANIZATION
                  CHAPTER 11 MODIFIED PLAN                  CHAPTER 13 MODIFIED PLAN


TO THE DEBTOR, ALL CREDITORS AND OTHER PARTIES IN INTEREST:

          You are hereby notified that on                               June 17, 2021                 , at   2:00 .m., in Department   2 ,

Room 118 , of the Jacob Weinberger United States Courthouse, located at 325 West F Street, San Diego, California

92101-6991, there will be a hearing regarding the Motion of                     Barbara Linett, Plan Proponent                         , for

[check the appropriate box]:

                                 Second Amended
            ✔        Approval of disclosure statement in chapter 11 case;

                     Approval of plan of reorganization in chapter 11 case;

                     Modification of a chapter 11 plan prior to confirmation; or

                     Modification of a chapter 13 plan after confirmation.


          If not required to be attached, a set of the moving papers will be provided, upon request, by the undersigned or

may be inspected at the office of the Clerk.

          Any opposition or other response to the motion must be served upon the undersigned and the original and one

copy of such papers with proof of service must be filed with the Clerk of the U.S. Bankruptcy Court at 325 West F St.,

San Diego, California 92101-6991, not later than twenty-eight (28)1 days from the date of service.


DATED:            May 6, 2021
                                                                          /s/ Thomas B. Gorrill         THOMAS B. GORRILL
                                                                        [Attorney for] Moving Party


1Depending on how you were served, you may have additional time for response. See FRBP 9006.


CSD 1149
         Case 19-05831-LA11               Filed 05/06/21     Entered 05/06/21 20:39:35       Doc 214       Pg. 2 of 5
CSD 1149 (Page 2) [07/01/18]

                                                   CERTIFICATE OF SERVICE

          I, the undersigned whose address appears below, certify:

          That I am, and at all relevant times was, more than 18 years of age;

     That on 6 day of    May, 2021           , I served a true copy of this NOTICE OF HEARING AND
MOTION FOR APPROVAL by the mode of service shown below.


1.       To Be Served by the Court via Notice of Electronic Filing (“NEF”):

        Under controlling Local Bankruptcy Rules(s) (“LBR”), the document(s) listed above will be served by the
court via NEF and hyperlink to the document. On       5 / 5 / 2021            , I checked the CM/ECF docket for
this bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:

     ✔         Attorney for Debtor (or Debtor), if required:
               Gustavo E. Bravo, counsel for Debtor - gbravo@smaha.com
               Theron S Covey, for Creditor Banco Popular NA tcovey@rasflaw.com, CAECF@tblaw.com
               Michael Koch, for Creditor Julia M Garwood MLKoch@live.com
               Byron B. Mauss, for Creditor U.S. Bank, NA - bmauss@swlaw.com, idelgado@swlaw.com
                Chapter 7 Trustee:



     ✔          For Chpt. 7, 11, & 12 cases:     For ODD numbered Chapter 13 cases:    For EVEN numbered Chapter 13 cases:

                UNITED STATES TRUSTEE            THOMAS H. BILLINGSLEA, JR., TRUSTEE   DAVID L. SKELTON, TRUSTEE
                ustp.region15@usdoj.gov          Billingslea@thb.coxatwork.com         admin@ch13.sdcoxmail.com
                                                                                       dskelton13@ecf.epiqsystems.com




2.       Served by United States Mail:

       On May 6, 2021                     , I served the following person(s) and/or entity(ies) at the last known
address(es) in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the
United States Mail via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:

         Attorney for Debtor (or Debtor), if required:


                  ***** SEE THE ATTACHED MAILING LIST *****

                  NOTE: the names listed in Item No. 1 above were served electronically and not by US Mail




CSD 1149
      Case 19-05831-LA11            Filed 05/06/21       Entered 05/06/21 20:39:35            Doc 214       Pg. 3 of 5


CSD 1149 (Page 3) [07/01/18]



3.     Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

       Under Fed.R.Civ.P.5 and controlling LBR, on          N/A                     , I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
transmission, by overnight delivery and/or electronic mail as follows:

       Attorney for Debtor (or Debtor), if required:




       I declare under penalty of perjury under the laws of the United States of America that the statements made
       in this proof of service are true and correct.




       Executed on       May 6, 2021                               /s/ Thomas Gorrill
                                                                   (Typed Name and Signature)


                                                                   401 West A Street, #1770
                                                                    (Address)


                                                                   San Diego, CA 92101
                                                                    (City, State, ZIP Code)




CSD 1149
              Case 19-05831-LA11      Filed 05/06/21     Entered 05/06/21 20:39:35     Doc 214       Pg. 4 of 5
Label Matrix for local noticing           Banco Popular North America                U.S. Bank National Association
0974-3                                    Robertson, Anschutz & Schneid, P.L.        c/o Assayag Mauss, LLP
Case 19-05831-LA11                        6409 Congress Ave., Suite 100              2915 Red Hill Avenue, Suite A200
Southern District of California           Boca Raton, FL 33487-2853                  Costa Mesa, CA 92626-7978
San Diego
Fri Jul 31 07:47:30 PDT 2020
United States Trustee                     U.S. Bankruptcy Court                      BANCO POPULAR NORTH AMERICA
Office of the U.S. Trustee                Jacob Weinberger U.S. Courthouse           PHH Mortgage Corporation
880 Front Street                          325 West F Street                          Attn: Bankruptcy Department PO Box 24605
Suite 3230                                San Diego, CA 92101-6991                   West Palm Beach, FL 33416-4605
San Diego, CA 92101-8897

(p)BANK OF AMERICA                        Barbara H. Linett                          Beatrice L. Snider, APC
PO BOX 982238                             c/o Beatrice L. Snider, Esq.               9663 Tierra Grande, Ste. 301
EL PASO TX 79998-2238                     9663 Tierra Grande, Ste. 301               San Diego, CA 92126-4571
                                          San Diego, CA 92126-4571


Citi Advantage Gold Card                  Citi Costco                                DAVID A. ORTIZ
P.O. Box 78045                            P.O. Box 78019                             OFFICE OF THE UNITED STATES TRUSTEE
Phoenix, AZ 85062-8045                    Phoenix, AZ 85062-8019                     880 FRONT STREET, SUITE 3230
                                                                                     SAN DIEGO, CA 92101-8897


Deborah Linett                            FRANCHISE TAX BOARD                        Internal Revenue Service
56 Krystal Drive                          BANKRUPTCY SECTION MS A340                 P.O. Box 7346
Somers, NY 10589-3031                     PO BOX 2952                                Philadelphia, PA 19101-7346
                                          SACRAMENTO CA 95812-2952


JPMorgan                                  Julia Garwood, Esq.                        Linda Cianciolo, Esq.
P.O. Box 6294                             Garwood Attorneys, ALC                     Law Office of Linda Cianciolo
Hoffman Estates, IL 60179-0408            1450 Frazee Rd., Ste. 501                  3955 Falcon Street
                                          San Diego, CA 92108-4344                   San Diego, CA 92103-2942


Linda Papst deLeon, Esq.                  Michael Koch                               Popular Mortgage Services
Law Office of Linda P. deLeon             Lockhart, Britton & Koch                   P.O. Box 94087
5330 Carroll Canyon Road, Suite 250       7777 Alvarado Road Suite 622               Palatine, IL 60094-4087
San Diego, CA 92121-3757                  La Mesa CA 91942-8286


Robertson, Anschutz & Schneid, P.L.       Robertson, Anschutz & Schneider PL         Squar Milner, CPA
6409 Congress Ave., Suite 100             6409 Congress Ave, Ste 100                 3655 Nobel Dr., Ste. 300
Boca Raton, FL 33487-2853                 Boca Raton FL 33487-2853                   San Diego, CA 92122-1050



State of California                       Stephen Temko, Esq.                        Thomas Gorrill
Franchise Tax Board                       12636 High Bluff Dr., Ste. 200             401 West A Street, #1770
P.O. Box 942840                           San Diego, CA 92130-7003                   San Diego, CA 92101-7937
Sacramento, CA 94240-0001


U.S. BANK, NATIONAL ASSOCIATION           (p)US BANK                                 U.S. Bank National Association
Byron B. Mauss, Esq.                      PO BOX 5229                                c/o Jeff LeGore
Joshua R. Duffy, Esq.                     CINCINNATI OH 45201-5229                   1838 W. Parkside Lane, Suite 115
2915 Red Hill Avenue, Suite A200                                                     Phoenix, AZ 85027-1370
Costa Mesa, California 92626-7978
              Case 19-05831-LA11                Filed 05/06/21        Entered 05/06/21 20:39:35               Doc 214       Pg. 5 of 5
US Bank                                                US Bank                                              Barbara Linett
P.O. Box 790401                                        P.O. Box 790408                                      c/o Edward Castro, Esq.
Saint Louis, MO 63179-0401                             Phoenix, AZ 85062                                    Law Offices of Beatrice L. Snider
                                                                                                            9663 Tierra Grande Street, Ste. 301
                                                                                                            San Diego, CA 92126-4571

Dana Aaron Linett                                      Gustavo E. Bravo                                     John Smaha
P.O. Box 3541                                          Smaha Law Group                                      Smaha Law Group, APC
Rancho Santa Fe, CA 92067-3541                         2398 San Diego Avenue                                2398 San Diego Avenue
                                                       San Diego, CA 92110-2893                             San Diego, CA 92110-2894




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                        U.S. Bank National Association                       (d)U.S. Bank National Association
P.O. Box 15019                                         Bankruptcy Department                                c/o U.S. Bank Home Mortgage,
Wilmington, DE 19886-5019                              PO Box 5229                                          a division of U.S. Bank N.A.
                                                       Cincinnati, Ohio 45201-5229                          4801 Frederica Street
                                                                                                            Owensboro, Kentucky 42301

(d)US Bank                                             (d)US Bank
P.O. Box 790179                                        P.O. Box 790408
Saint Louis, MO 63179                                  Saint Louis, MO 63179-0408




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Beatrice Snider, APC                                (u)Banco Popular North America                       (d)U.S. Bank National Association
                                                                                                            c/o Assayag Mauss LLP
                                                                                                            2915 Red Hill Avenue, Suite A200
                                                                                                            Costa Mesa, CA 92626-7978


(u)Julia M Garwood                                     (u)Linda Papst de Leon                               End of Label Matrix
                                                                                                            Mailable recipients   35
                                                                                                            Bypassed recipients    5
                                                                                                            Total                 40
